Dissenting Opinion by
Judge Menoer :
I respectfully dissent. The majority, citing our decision in County of Fayette v. Holman, 11 Pa. Commonwealth Ct. 357, 315 A.2d 335 (1973), holds that the general welfare includes considerations of aesthetic *479and property values. In Holman, Judge Rogers wrote, in this regard, the following: “Not only does [Anstine v. Zoning Board of Adjustment, 411 Pa. 33, 190 A.2d 712 (1963)] so hold but so also do other appellate authorities.” 11 Pa. Commonwealth Ct. at 362, 315 A.2d at 338. However, in Anstine, our Supreme Court specifically stated that its “instant ruling in no wise determines that aesthetics is or is not a factor in zoning. ’ ’ 411 Pa. at 43 n. 2,190 A.2d at 717 n. 2.
Use of aesthetic criteria in zoning cases raises for me serious constitutional question. See Rogalski v. Upper Chichester Township, 406 Pa. 550, 178 A.2d 712 (1962) (aesthetic reasons not sufficient in themselves to support a conclusion that the operation of a “junk yard” will be contrary to the best interest of the community).
However, more significant here is how the ordinance in question defines “mobile home.” Section I of Ordinance No. 74-5 of the Borough of Latrobe reads:
Mobile Home: A transportable, single-family dwelling, which may be towed on its own running gear, and which may be temporarily or permanently affixed to real estate, by placement on blocks, foundation or similar construction, and used for non-transient residential purposes, and constructed with the same, or similar, electrical, plumbing, and sanitary facilities as immobile housing.
Once the single-family dwelling is “permanently affixed to real estate, by placement on blocks, foundation or similar construction . . . and constructed with the same, or similar, electrical, plumbing, and sanitary facilities as immobile housing,” in the words of Anstine,
the structural construction of this home differs from that of a conventional home only to the extent that it is of a smaller scale. The degree of *480difficulty in physically moving the structure is the same. Setting aside for the moment all niceties of definition, . . . [placing the structure on a concrete block foundation] envisions the maintenance of a permanent and immobile house within this residential area.
411 Pa. at 40,190 A.2d at 716.
I repeat what I wrote in my concurring opinion in Holman and what is equally applicable to the instant case:
The language in Anstine indicating that the presence of a mobile home ‘would aesthetically injure the neighborhood or would lower the values of adjoining properties ’ was obiter dictum. Once the Anstine Court concluded that factually they were dealing with an immobile house and not a mobile home, then their lengthy discussion of a mobile home’s aesthetic injury to the neighborhood or its adverse import on adjacent property values was surely dictum. The majority’s reliance on such language to decide this case fails to answer initially the crucial question as to whether there is a mobile home or an immobile house on [appellant’s] property.
Under the Anstine language, followed by the majority here, it is only when a mobile home is involved that we may consider its aesthetic consequences and adverse import on property values. However, the majority in the present case either assumes that [appellant] has a mobile home or concludes so by the definition used in the ordinance, whereas I would decide by the ‘foundation’ and ‘mobility’ test of Anstine, rather than by the ‘definition’ test utilized in this case.
11 Pa. Commonwealth Ct. at 364, 315 A.2d at 339.